DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment / Election/Restrictions
A preliminary amendment on 1/7/22 cancelled claims 1-13, therefore claims 14-23 are pending, claims 16-23 are currently amended.
The restriction requirement mailed on 11/22/22 is withdrawn, and this action supersedes the action mailed on 11/22/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-23, the limitation “the volatile metal” on line 5, has unclear antecedent basis, it appears this should recite “a volatile metal”; it is noted that the earlier limitation “a halide of a volatile metal” is seen as one single limitation as recited, and therefore cannot be broken up. Alternatively, applicant can consider instead of reciting “a halide of a volatile metal” on lines 3-4, reciting on lines 3-4 “a volatile metal halide, wherein the volatile metal halide comprises a volatile metal and a halide,” to improve clarity and this thus would provide antecedence for “the volatile metal”.
Regarding claims 14-23, the limitation “the halide of the volatile metal halide” on lines 6-7 lacks clear antecedent basis, and furthermore this limitation is self-referential, applicant can consider reciting “the halide of the volatile metal” for antecedence back to the previous recitation; or if applicant amends the limitation above as suggested, can recite “the volatile metal halide” instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al (US 6,805,833) taken in combination with Henry (US 2013/0234069) and Gross (US 2,607,675).
With regard to claim 14, Tayama teaches a method for separating a first metal from a metal containing feed stream (“an enhanced purification method by which even an indium feed containing many impurity elements can be purified consistently and at high speed to a purity of 99.9999% or higher”, C1:L52-56); comprising heating the metal containing feed stream in a heating zone 8 at a first temperature of 1250 degC to produce a first vapor which is condensed on surface 3 to product a first liquid comprising the first metal (indium) and collecting the first liquid in reservoir 9 (see Fig 1, abstract, C3:L47-C4:L13).
However Tayama does not teach wherein the heat applied in the heating zone is solar energy.
Henry teaches solar receivers for use in solar-driven thermochemical processes, the solar receivers producing very high temperatures above 1000 degC (see title, abstract); Henry teaches using a solar receiver to generate heat at a temperature sufficient to drive high temperature processes [0032], at temperatures above 1000 degC [0033], the receiver comprising a heated medium such as high temperature liquid metal [0031], and that the heat transfer fluid can boil and condense elsewhere [0039], the solar heat collector can be in the form of a Heliostat (fig 3. [0045-0046]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tayama to include solar heating as taught by Henry because Tayama teaches the heating zone should reach 1250 degC and Henry teaches utilizing solar heating, which is a known renewable heating method, to heat liquid metal to temperatures above 1000 degC for use in thermochemical processes including where the heated material evaporates and condenses, motivated to utilize renewable heating and thereby reduce non-renewable energy consumption of the process of Tayama as suggested by Henry.
However, Tayama does not teach wherein the applying solar energy occurs with the presence of a volatile metal halide, comprising a volatile metal and a halide, thereby forming the first vapor mixture comprising a low volatility metal halide and the volatile metal.
Gross teaches a method for distillation of metals (see Title, C1:L1-15), Gross teaches that the normally non-volatile metal is combined with a halide of a volatile metal and heated to reduce the vaporization pressure and temperature of the non-volatile metal halide so that it can be evaporated, and then subsequently cooled to revert the metal back to its non-volatile form (see C1:L53-C2:L49, C4:L28-75).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the method of metals separation of Tayama by performing a first volatile metal halide mixing step as taught by Gross to reduce the vaporization pressure and temperature of the non-volatile metal desired to be separated in Tayama to thereby make the process of Tayama less energy intensive and also allowing the process to operate at comparatively safer, less extreme conditions.
With regard to claim 15, Tayama teaches the method is operated under vacuum atmosphere by means of vacuum pump 2 (see Fig 1, C3:L54-55, C4:L44-67).
With regard to claim 16, Tayama teaches the indium feed is metallic, i.e. understood to be solid at room temperature, when fed in, prior to preheating (C6:L52-65).
With regard to claim 17, Tayama further teaches solidifying the first liquid evolved and then condensing (see C7:L1-8).
With regard to claims 18-19, Gross teaches a specific example wherein beryllium is separated with NaCl, sodium chloride, i.e. an alkali metal halide (see C7:L12-24)
With regard to claim 20, in modified Tayama, as taught above, Henry teaches focusing the solar energy by mirrors in one or more heliostats (see Henry, fig. 3 [0045-0046]).
With regard to claim 21, in modified Tayama, as taught above, Henry teaches the heliostats comprise tower that receives reflected sunlight, in light of the confused interpretation, to include more than one heliostat in modified Tayama would be an obvious duplication of parts to comprise multiple heliostats and multiple evaporation steps (see Henry, fig. 3 [0045-0046]).
With regard to claim 22, in modified Tayama, as taught above, Henry teaches the heliostats comprise a central tower that receives reflected sunlight from multiple mirrors at a focal vertex at the heating zone (see Henry, fig. 3 [0045-0046]).

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al (US 6,805,833) taken in combination with Henry (US 2013/0234069) and Gross (US 2,607,675), as applied above and further in combination with Lylykangas et al (US 2014/0042010).
With regard to claim 23, Tayama teaches all limitations as set forth above, however Tayama does not teach wherein the feed stream is derived from metal mining stream, black sands or a waste stream comprising the first metal.
Lylykangas teaches a method for recovering a metal from a waste stream (see title, abstract), Lylykangas teaches wherein the process is an evaporation condensation (see title abstract) and is useful for recovery transition metal from a waste stream for reuse in the process [0002].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the process of Tayama to recover the metal from a waste stream comprising the metal, because Tayama teaches the process has high efficiency at separating metal and Lylykangas teaches it is desirable to recover a transition metal via distillative separation for reuse of the metal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772